t c summary opinion united_states tax_court julie a tizard petitioner v commissioner of internal revenue respondent docket no 21904-15s filed date gregory a robinson for petitioner trisha s farrow and doreen marie susi for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in arizona after concessions the issue remaining for decision is whether petitioner is entitled to a deduction of dollar_figure for a loss she sustained in in connection with an aviation activity and claimed on schedule c profit or loss from business continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the parties agree that petitioner is entitled to an increased depreciation deduction of dollar_figure in respect of a rental property and that she failed to include a state_income_tax refund of dollar_figure in taxable_income for the year in issue respondent acknowledges that petitioner has substantiated the expenses that she reported on schedule c to the extent not discussed herein other issues are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioner’s background petitioner is a veteran of the u s air force usaf and an accomplished aviator she attended baylor university where she enrolled in the usaf reserve officers’ training corps in after graduating from baylor with a bachelor’s degree in computer science petitioner was commissioned as a second lieutenant shortly thereafter while she was stationed at wright-patterson air force base in ohio the usaf announced that women would be permitted to apply for pilot training opportunities intrigued by the idea of piloting an aircraft petitioner obtained her private pilot’s license was accepted into the usaf’s pilot training program in and graduated the following year during a span of nearly years in active_duty petitioner rose through the usaf ranks and was assigned to various positions of increasing responsibility including instructor pilot flight commander commander of a kc-10 in-flight refueling aircraft and wing flying safety officer along the way she satisfactorily completed training as a usaf flight safety officer and was recognized by the usaf as an air training command master instructor the usaf awarded petitioner numerous commendations and awards including two meritorious service medals in petitioner accepted a position as a full-time commercial airline pilot at united airlines united and left active military duty for the usaf reserves petitioner continued her service in the usaf reserves until she retired in at the time of trial petitioner continued to serve as a captain for united her united duty station or home base is los angeles california in the years she has worked for united petitioner has piloted on domestic and international flights various aircraft including boeing model sec_737 and and the airbus in accordance with federal aviation administration faa regulations petitioner may not pilot an aircraft more than hours per month petitioner spend sec_80 to hours per month piloting aircraft for united under current faa rules petitioner will be obliged to retire as a commercial airline pilot at age in anticipation of that day petitioner researched ways that she might continue to earn income after her retirement eventually she decided to purchase a military training aircraft and start an aviation business in arizona in the faa raised the mandatory_retirement_age for commercial airline pilots from age to at the time of trial petitioner wa sec_61 years old ii tizard aviation llc tizard a the firefly petitioner concluded that a slingsby t-67c firefly military training aircraft firefly would allow her to provide a variety of aviation services the firefly manufactured in england is constructed of fiberglass and is powered by a single engine and propeller the aircraft provides seating for a pilot and one passenger and offers a small cargo space petitioner selected the firefly primarily because it is fuel efficient provides excellent visibility through the canopy to perform aerial photography and is responsive and aerobatic eg it can withstand spins and stalls making it well suited for flight instruction and upset recovery training b petitioner’s activities in in petitioner traveled around the country looking for a suitable firefly to purchase she found what she was looking for at an aircraft_museum in florida--a firefly that was manufactured in and that had previously been used by the canadian air force as a training aircraft she negotiated the purchase of the firefly with guy derby a real_estate developer and member of the museum’s board_of directors on date after taking an aircraft evaluation flight petitioner purchased the firefly for dollar_figure she also paid dollar_figure for additional equipment for the firefly including a portable global positioning navigation system a bose aviation headset and a portable radio while petitioner was negotiating the purchase of the firefly with mr derby she learned that he might be interested in hiring her to provide aerial land survey services in phoenix in connection with his real_estate development activities although petitioner stated that she had a verbal agreement with mr derby she acknowledged that he never actually hired her to provide aviation services on date petitioner filed articles of organization for tizard with the state of arizona petitioner is tizard’s sole member and employee on date petitioner posted on facebook a picture of herself standing in front of the firefly with the following statement hi all i now have my own airplane this is one of my life’s dreams come true she is fast responsive and gorgeous this is a two seat t-67 plane that was built in england and flew as a primary trainer in the canadian air force in response to the post petitioner received about positive comments and about likes from her facebook followers on date petitioner piloted the firefly twice in naples florida including a final aircraft acceptance flight she subsequently hired a pilot to deliver the firefly to phoenix on date the firefly was delivered to petitioner at the glendale municipal airport in glendale arizona that same day petitioner took diana clark an acquaintance who she considered a potential client for what she characterized as an incentive orientation flight in the firefly the flight lasted about minutes although petitioner prepared an invoice for this flight she did not charge ms clark shortly thereafter ms clark moved to california and petitioner never developed a business relationship with her petitioner piloted the firefly on one other occasion in november for about one hour and once in december for about hours c business plan in early date petitioner drafted a business plan the plan stated that tizard would begin operations by offering aerial land surveys flight charters and aviation photography services to the general_public in central arizona and professional aviation and aeronautical safety consulting services for corporate airline and general aviation needs petitioner planned to eventually expand operations to include specialized flight training in upset recovery for general aviation pilots in petitioner was not certified by the faa as a general aviation flight instructor as mentioned above petitioner considered the firefly to be well suited for aerial land survey work and aviation photography services because the canopy provides excellent visibility petitioner explained that she planned to use the firefly to take aerial photographs of clients piloting their own aircraft by positioning the firefly in fingertip formation ie three feet off the wing tip and at the same altitude and speed with the client’s aircraft to provide this service petitioner acknowledged she would have to recruit a friend willing to take photographs while she piloted the firefly petitioner also believed the firefly was well suited for charter flights because it was engineered to take off and land on a runway as short as big_number feet petitioner thought that the services tizard offered were not otherwise available in central arizona petitioner estimated that tizard’s fixed monthly expenses would total approximately dollar_figure including hangar rental charges fuel expenses insurance premiums and maintenance_costs she calculated that she would be able to break even if she provided hours of aviation services at dollar_figure per flight hour per month to achieve meaningful profits petitioner aimed to provide hours of aviation services per month iii petitioner’s federal_income_tax return for petitioner filed a timely form_1040 u s individual_income_tax_return for reporting wages of dollar_figure that she earned at united she attached to her tax_return a schedule c reporting that tizard had no gross_receipts and expenses totaling dollar_figure petitioner reported the resulting loss on line of her tax_return iv tizard’s facebook page sometime in petitioner created a facebook page for tizard the page was subsequently the target of electronic hackers and petitioner closed it it appears that petitioner did not relaunch tizard’s facebook page until discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner has not alleged that sec_7491 applies nor did she introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioner as noted above respondent does not dispute that petitioner has substantiated the expenses that she reported in respect of the aviation activity on schedule c respondent contends however that petitioner is not entitled to a deduction for those expenses for taxable_year because she was not carrying_on_a_trade_or_business within the meaning of sec_162 during that year according to respondent the expenses claimed are at best nondeductible startup expenditures sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred in connection with carrying_on_a_trade_or_business whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of each case 480_us_23 to qualify for deduction under sec_162 or sec_212 expenses must be associated with a trade_or_business or other income-producing activity that is functioning as a going concern see 403_fedappx_519 d c cir glotov v commissioner tcmemo_2007_147 walsh v commissioner tcmemo_1988_242 aff’d without published opinion 884_f2d_1393 6th cir although a taxpayer may be committed to entering into a business and invest considerable time and money in preparing to do so the activity does not constitute a trade_or_business for sec_162 purposes until the business is actually functioning and performing the activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 see also glotov v commissioner tcmemo_2007_147 business operations with respect to the activity must have actually commenced see mckelvey v commissioner tcmemo_2002_63 aff’d 76_fedappx_806 9th cir until that time expenses related to that activity are not ‘ordinary and necessary’ expenses currently deductible under sec_162 nor are they deductible under sec_212 but rather are ‘start-up’ or ‘pre-opening’ expenses woody v commissioner tcmemo_2009_93 slip op pincite sec_195 provides the general_rule that no current deduction shall be allowed for startup or preopening expenses sec_195 defines start-up_expenditures as any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred startup expenses although not currently deductible may generally be deducted over time pursuant to sec_195 woody v commissioner tcmemo_2009_ the court found petitioner’s testimony to be credible and forthright we are persuaded that she fully intended to enter into an aviation business for profit and she committed substantial time and money to that endeavor in on the record presented however we cannot say that petitioner’s activities had ripened into an active trade_or_business in in petitioner acquired the firefly and arranged to have it delivered to glendale drafted a business plan and filed articles of organization for tizard these were all steps preparatory to beginning her aviation business however other than the picture and short statement that makes no mention of her aviation business that she posted on her personal facebook page in early date petitioner did nothing in to formally advertise to the general_public either by way of print or electronic media that tizard was open for business or describe and promote the various services that tizard would offer to its clients petitioner’s informal efforts to promote tizard’s services her optimism that mr derby might become a paying client and the complimentary flight that she provided to ms clark do not impress the court as evidence that tizard was actually functioning and performing the activities for which it was organized in tizard had no clients no contracts for aviation services and no gross_receipts considering all the facts and circumstances we conclude that petitioner was not carrying on an aviation-related trade_or_business in consequently we sustain respondent’s determination disallowing a deduction for the loss that petitioner claimed in respect of her aviation activity to reflect the foregoing decision will be entered under rule
